GILL, J.
This is a proceeding in mandamus where it is sought to have B. D. Stone, an insane person, reinstated to membership in the defendant order from which he had been expelled for failure to pay certain assessments. At the trial below plaintiff was awarded a peremptory writ and defendant appealed.
Statement. The defendant is a benevolent fraternal corporation organized to aid its members in case of sickness and distress and to pay, according to a beneficiary certificate, a life indemnity of $2,000 on the death of a member. Numerous subordinate lodges are organized throughout the state, and among them one at Kansas City, of which said B. D. Stone was a member. The members are taxed in various ways for the support of the order and to provide a life insurance fund. Two only of them need be mentioned. Eor the relief of sick members and general support of the subordinate lodge at Kansas City, quarterly dues were required of its members — one dollar and twenty-five cents, payable by each member on or before the last days of March, June, September and December of each year. To make up the “beneficiary fund,” as it is called, to pay the death losses, throughout the country, the parent organization, the grand lodge, makes its assessments through the local lodge on the members. These calls are made the first of each month and must be paid on or before the twenty-eighth day *552thereof, in default of which the member becomes ipso facto suspended from all rights and benefits of the order. Default for three months in the payment of dues disqualifies the member from receiving sick benefits; and if he becomes in arrears for sis months he is liable to suspension from the order.
On the first of October, 1895, the grand lodge made certain assessments for the beneficiary fund, which said B. D. Stone failed to pay, and on account of which default he was considered as suspended and as having forfeited his life insurance. In the March following (1896), Stone was adjudged insane and sent to the state asylum at St. Joseph, where he was still confined at the trial of this case.
The point in controversy is, whether or not under the laws of the society and the facts in the case said Stone was legally suspended October 28, 1895, because of his failure to pay the assessments last above mentioned. Plaintiff contends that said suspension was illegal and improper, because at that time, it is claimed, Stone was sick and insane so as to cast the burden of paying such assessments on his local lodge.
The laws of the order relating to this matter are as follows :
“Law 138. — Subordinate lodges may or may not provide in their by-laws for the payment of weekly sick benefits.
“No Suspensions During Reported Sickness. — Provided, that any member who is reported to the lodge or to the relief committee as being sick or disabled, and who is a beneficiary member, according to the provisions of law 139, shall not become suspended on dues or assessments during such sickness or disability.”
“Law 139. — Who Entitled To. — Any member of the lodge, who, through sickness or other disability, is unable to follow his usual business or some other occupation, shall be considered a beneficiary member, entitled to receive such benefits as the by-laws prescribe.
*553“If Not In Arrears. — Provided, that such member is not in arrears to the lodge for the amount of three months dues, and that he is a member of the Workmen Degree.
“Sickness Must Not Be of a Permanent Character.— And that his sickness is not of a permanent character or such as does not prevent other men, similarly afflicted, from pursuing their avocations.
“Or Result Prom Vices. — And provided, that his sickness or disability has not originated from intemperance, vicious or immoral conduct.
“Or Diseases Previous to Initiation. — And provided, that he is not disabled by any disease or infirmity by which he was afflicted previous to his initiation into the lodge.
“Lodge May Reduce Amount at End of Six Months. — ■ And provided, that the lodge may reduce the benefits for a brother fifty per cent, if the lodge has been paying him sick benefits for the space of six months.
“Three Months in Arrears. No Benefits. — And a member who shall be taken sick or be disabled while in arrears to the lodge to the amount of three months’ dues, can not, •by payment of his arrearages, become a beneficiary during his sickness.”
It will be seen that before a member can be entitled to have his lodge pay his dues and assessments he should fill the description of “beneficiary member,” and that is by the above laws defined as one (1) “who, through sickness or other disability is unable to follow his usual business or some other occupation,” (2) is not in arrears to the local lodge for three months’ dues, (3) sickness must not be of a permanent character, etc.; and in addition it is provided that such beneficiary member must have been reported to the lodge or the relief committee as being sick.
*554United workmen by-laws: construction: suspension. *553The briefs contain lengthy discussions of points relating to the proper construction of the above laws, much of which we deem unnecessary to mention. ■ In our view of the case, *554Stone was not at the date of Ms suspension, October 28, 1895, entitled to be classed as a “beneficiary member,” and therefore had no right to call on his lodge to pay his assessments. The evidence falls far short of proving that at that time he was “through sickness or other disability unable to follow his usual business or some other business.” Viewing the evidence most strongly in 'plaintiff’s favor it can only be justly claimed that during the year preceding his suspension he had occasional spells of despondency and nervousness which to some extent impaired his efficiency as a canvasser and salesman. He was severely afflicted with a chronic case of piles, so much so that in June, 1895, a surgical operation was performed. During the months of May, June and July his lodge paid his assessments to the grand lodge and in addition contributed different sums of money for Ms relief. But a few weeks after the operation he was about again, attended several lodge meetings, and himself paid the grand lodge assessments for the months of August and September, 1895. During these months, and at the date of his suspension in October, Stone was not incapacitated from following “his usual business or other occupation,” which disability must attend the member before he can, under the laws above quoted, demand of the lodge payment of his dues and assessments. He had apparently recovered from the effects of the surgical operation and was reported to his lodge as restored to health. The evidence shows, however, that he was not so vigorous and efficient as formerly, and did not in fact earn as much as he had theretofore; yet'he was able to and did work prior to, at and subsequent to the date of suspension.
In addition to this, Stone was at the time of his suspension delinquent on his lodge dues for more than three months, and this disqualified him as a “beneficiary member.” He was, as the proof shows, more than six months in arrears *555for dues; was on that account reported to the lodge, and for that reason also suspended.
A more satisfactory reason for refusing to restore Stone to membership appears in the record. The evidence conclusively shows that Stone yielded to the suspension of October 28, 1895, and intentionally abandoned the order for the time being. On that day, he called on the collector or financial secretary of the lodge, and said to him (quoting from the abstract) “that he was going to let the lodge business drop for a while and wouldn’t pay the assessments, assigning as a reason that times were hard, close money matters and that he wouldn’t pay them and he didn’t pay them.” This in effect, was.repeated to the same officer a short time thereafter. The witness stated that Stone’s conversation and conduct was entirely rational and that he discovered nothing that indicated an unbalanced mind.
After suspension, and during the winter of 1895-6, other members of the lodge met Stone at different times and talked over the matter of his suspension. In each instance he expressed regret at being obliged to drop his membership; said it' was his intention to- get reinstated as soon as times got better and he could afford it. And to more than one of these parties expressed his gratitude to the lodge for the generous treatment he had received; said in effect that he could be reinstated at less cost by waiting six months and then come in as a new member; and this appears to have been correct! It would have been less expensive to wait the six months and then apply as a new member rather than come in by paying up all delinquent dues and assessments.
benefit societies: United workmen: voiluntary association. Conceding then that during these times Stone may have had occasional attacks of melancholy or mental disturbanee, and that they grew more and more „ , . _ irequent until permanent insanity resulted, x ° ' as the evidence tends to prove, yet, from the *556testimony' it is clear that said mental derangements were only intermittent, and that the delusions referred to had no relation to his lodge connections. As to the latter it clearly appears that he well understood the nature of his obligations to the lodge and that he was suspended because of the failure to pay the assessments, and that he voluntarily at the time renounced his membership'. The order in question is a mere voluntary association, and unquestionably a member may at any time sever his connections therewith. Borgraefe v. Knights of Honor, 26 Mo. App. 218; Scheele v. State Home Lodge, 63 Mo. App. 277; Miller v. Grand Lodge, 72 Mo. App. 499.
Insanity: test of: monomaniac. From the evidence it is plain that Stone fully understood what he was doing. He intended to, and did abandon the contract of insurance he had once entered into with the defendant and the courts should give effect to that intention. “The legal test is the capacity to understand the nature and effect of the transaction. If a perS0IL understands the nature of the business in which he is engaged and the effect of what he is doing, his acts are valid and this is true though the mind of such person may be impaired by age or disease. 1 Pars, on Cont. -[7 Ed.], 383. * * * It is now quite well settled that a person may be insane upon one subject, and yet sane upon other subjects. To invalidate an instrument becausé of monomania or partial insanity, it must appear that the partial insanity related to the subject of the contract in question. Nor do delusions or hallucinations avoid capacity if not touching the subject-matter of the contract.” Cutler v. Zollinger, 117 Mo. 92, and authorities cited.
Benefit societies: administration: duty of courts. While the circumstances surrounding this man Stone and family are such as to elicit sympathy, it will not do, in the face of the rules of the order and the testimony, to enforce his restoration to member-_ . __ , . . . ship, lins is to a certain extent a mutual insurance company, acquiring the revenue necessary to pay death losses from small periodical assessments on *557its numerous members scattered over tbe country. They can not exist or meet tire demand of legitimate losses unless permitted to adopt and enforce reasonable rules and regulations; and tbe courts ought not to interfere with tbe administration of their affairs except on most cogent reasons.
In my opinion tbe judgment of tbe circuit court ought not to stand. Tbe other judges concurring, it will be reversed and remanded with directions to dismiss tbe petition.